Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 rejected under 35 U.S.C. 103 as being unpatentable over Zhu (U.S. Patent Pub. No. 2007/0045767), in view of Ker (U.S. Patent Pub. No. 2004/0042143). 
	Regarding Claim 1
	FIG. 6 of Zhu discloses a high voltage device, comprising: a semiconductor substrate (22); a first N-well (36+94), a P-well (34), and a second N-well (30) formed in the semiconductor substrate; a first N+ ion implanted region (71) and a first isolation region (40-2) formed in the first N-well; a second N+ ion implanted region (45) and a P+ ion implanted region (43) next to the second N+ ion implanted region which are formed in the P-well; a third N+ ion implanted region (53) formed in the second N-well; and a second isolation region (40-1) formed in the semiconductor substrate, the second isolation region covering part of the second N-well and part of the P-well. 

	FIG. 9 of Ker discloses a similar high voltage device, comprising self-electrostatic discharge protection, wherein the second N+ ion implanted region, the P+ ion implanted region and the third N+ ion implanted region constitute an NPN-type BJT, and the electrostatic discharge protection is achieved through the BJT [0073]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Zhu, as taught by Ker. The ordinary artisan would have been motivated to modify Zhu in the above manner for the purpose of improving ESD protection (Para. 9 of Ker).
	
	Regarding Claim 2
	FIG. 9 of Ker discloses the second N+ ion implanted region serves as a collecting electrode of the BJT, the P+ ion implanted region serves as a base electrode of the BJT, and the third N+ ion implanted region serves as an emitting electrode of the BJT.
	
	Regarding Claim 3
	FIG. 6 of Zhu discloses the first N-well and the second N-well have a same depth. The limitation “are formed at a same time” is considered to be a process or functional limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The 
	
	Regarding Claim 4
	The recitation “electrostatic discharge protection at different voltages is achieved by adjusting value of a distance between the first N-well and the second N-well” is only a statement of the inherent properties of the device. When the structure recited in the prior art is substantially identical to that of the claimed invention, then the claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
	
	Regarding Claim 5
	The limitation “it is ensured that part of the second N-well is formed below the P-well when adjusting the value of the distance” is considered to be a process limitation. 
	
	Regarding Claim 6
	FIG. 6 of Zhu discloses a depth of the P-well is smaller than a depth of the first N-well. 
	
	Regarding Claim 7
	FIG. 6 of Zhu discloses the first N+ ion implanted region (71) serves as a drain electrode of the high voltage device, and the second N+ ion implanted region (45) serves as a source electrode of the high voltage device. 
	
	Regarding Claim 8
	The recitation “a current caused by an electrostatic discharge flows from the first N+ ion implanted region to the third N+ ion implanted region via the first N-well and the second N-well” is only a statement of the inherent properties of the device. When the structure recited in the prior art is substantially identical to that of the claimed invention, then the claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
	
	Regarding Claim 9
	The recitation “the electrostatic discharge protection for the high voltage device is accomplished by adjusting value of a distance between the first N-well and the second N-well to trigger the BJT first” is only a statement of the inherent properties of the device. Zhu as modified by Ker discloses a substantially identical structure. When the structure recited in the prior art is substantially identical to that of the claimed invention, then the claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
	
	Regarding Claim 10
. 

Claims 11-16 and 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Zhu, in view of Yu (U.S. Patent Pub. No. 2010/0208399).
	Regarding Claim 11
	FIG. 6 of Zhu discloses a semiconductor device, comprising: a semiconductor substrate (22); a first well (36+94), a second well (30), and a third well (34) formed in the semiconductor substrate, the third well being located between the first well and the second well, the first well and the second well having a first conductivity type (n), the third well having a second conductivity type (p), and the first conductivity type and the second conductivity type being opposite conductivity types; a drain region (71) formed in the first well and having the first conductivity type; a source region (45) formed in the third well and having the first conductivity type; a first doped region (53) formed in the second well and having the first conductivity type; and a second doped region (43) formed in the third well and having the second conductivity type.
Zhu fails to explicitly disclose “the source region, the second doped region, and the first doped region constituting a bipolar junction transistor”.
	FIG. 1 of Yu discloses a similar semiconductor device, wherein the source region (although [0005] describes 182 as drain, it would have been obvious to one of ordinary skill in the art that 182 can be a source, as shown in FIG. 6 of Zhu), the second doped region (184), and the first doped region (142) constituting a bipolar junction transistor. 

		
	Regarding Claim 12
	FIG. 6 of Zhu discloses the second doped region (43) is located between the source region (45) and the first doped region (53). 
		
	Regarding Claim 13
	FIG. 6 of Zhu discloses the first conductivity type is an N type and the second conductivity type is a P type. 
		
	Regarding Claim 14
	Modified Zhu discloses the first well (36+94) is a first N-well, the second well (30) is a second N-well, the third well (34) is a P-well, the drain region (71) is a first N+ ion implanted region, the source region (45) is a second N+ ion implanted region, the first doped region (53) is a third N+ ion implanted region, and the second doped region (43) is a P+ ion implanted region; the second N+ ion implanted region serves as a collecting electrode of a BJT, the P+ ion implanted region serves as a base electrode of the BJT, and the third N+ ion implanted region serves as an emitting electrode of the BJT. 
		
	Regarding Claim 15

		
	Regarding Claim 16
	FIG. 6 of Zhu discloses a second isolation region (40-1) formed between the first doped region (53) and the second doped region (43). 
		
	Regarding Claim 18
	FIG. 6 of Zhu discloses a gate electrode (50) formed on the semiconductor substrate (22), the gate electrode covering part of the third well (34), part of the first well (36+94), and part of the first isolation region (40-2). 
		
	Regarding Claim 19
	FIG. 6 of Zhu discloses a depth of the third well is smaller than a depth of the first well. 
	
	Regarding Claim 20
	The recitation “a current caused by an electrostatic discharge flows from the drain region to the first doped region via the first well and the second well” is only a statement of the inherent properties of the device. Zhu as modified by Yu discloses a substantially identical structure. When the structure recited in the prior art is substantially identical to that of the claimed invention, then the claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).

Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Zhu and Yu, in view of Wu (U.S. Patent Pub. No. 2009/0026578).
	Regarding Claim 17
	Zhu as modified by Yu discloses Claim 11. 
Zhu as modified by Yu fails to disclose “part of the second well is located below the third well”.
	FIG. 1 of Wu discloses a similar semiconductor device, wherein part of the second well (16) is located below the third well (20). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Zhu, as taught by Wu. The ordinary artisan would have been motivated to modify Zhu in the above manner for the purpose of improving electrical characteristics (Para. 2 of Wu).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892